Citation Nr: 0008707	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-08 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel



INTRODUCTION

The veteran had active service from July 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran attended personal hearings 
before a Hearing Officer at the RO in July 1998, and before a 
Member of this Board sitting at the RO in November 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary to render an equitable 
decision on this appeal has been obtained by the RO.

2.  The veteran's post-traumatic stress disorder is 
manifested by chronic sleep disturbances, nightmares, 
flashbacks of combat two to three times per week, visual, 
auditory, and olfactory hallucinations, anxiety, depression, 
irritability, an exaggerated startle response, isolative 
behavior, avoidance behavior, observable lability, some 
difficulty with concentration, outbursts, fear of losing 
control, and threatening remarks to his co-workers.  The most 
recent examiner assigned a Global Assessment of Functioning 
(GAF) score of 45 .

3.  The manifestations of the veteran's post-traumatic stress 
disorder reflect that he has a degree of occupational and 
social impairment which results in serious deficiencies at 
work and in his social relationships.  


CONCLUSION OF LAW

The criteria for a 70 percent rating for post-traumatic 
stress disorder have been approximated.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107.  Proscelle 
v. Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant evidence has been properly 
developed and that there is no further duty to assist in order 
to comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107. 

The VA determines disability evaluations through a schedule 
of ratings, which is based on the average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation and an initial disability 
rating has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2 (1999), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, in accordance with 
38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, and the case of 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), all evidence 
of record pertaining to the history of the disability in 
question has been reviewed.  38 C.F.R. §§ 4.1, 4.2, 4.41, and 
4.42 (1999).  Nothing in the historical record suggests that 
the current evidence of record is not adequate for rating 
purposes.  Thus, the Board will only briefly address the past 
history of the disability at issue, while emphasizing the 
present level of symptomatology. 

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).

The veteran re-opened his claim for an increased rating for 
his psychiatric disability on July 31, 1997.  In February 
1998, the rating for that disability was increased to 30 
percent, under Diagnostic Code 9411, effective from February 
7, 1997, the date of the VA outpatient visit during which the 
veteran's increased level of symptomatology was noted.  The 
veteran filed a notice of disagreement and appealed from that 
rating.  While the case was on appeal, in July 1998, the 
rating was increased to 50 percent disabling, also effective 
from February 7, 1997.  During his July 1998 personal 
hearing, the veteran's representative indicated that he was 
seeking an evaluation of 70 percent or higher.  
 
A 50 percent evaluation may be assigned for post-traumatic 
stress disorder when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is in order when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

Mental disorders resulting in total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name, will be assigned a 100 percent disability 
rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Documents contained in the claims file show that the veteran 
served a tour of duty in the Republic of Vietnam as an 
infantryman with an airborne division.  He received 
decorations including the Purple Heart, the Combat 
Infantryman Badge, and two Bronze Stars.

The evidence contained in the claims file includes records of 
the veteran's VA outpatient treatment and post-traumatic 
stress disorder counseling during the period from February 
1997 to June 1998, the report of his October 1997 VA 
psychiatric examination, the transcripts from his July 1998 
and November 1998 personal hearings, and letters from his 
treating psychiatrist, treating psychologist, counseling 
therapist, job supervisor, and Union steward, all of which 
have been reviewed by the Board.

The veteran has been employed by the United States Postal 
Service for many years on a full time basis and is still so 
employed.  For approximately 22 years he was a city mail 
carrier, and performed that job satisfactorily with minimal 
problems.  However, his knee disability eventually worsened 
to the point that he could no longer walk his mail route and 
was, instead, assigned a desk job at the Post Office.  

As a result of alleged harassment from certain of his co-
workers, who thought he was just lazy and was a liability to 
the Postal Service, the veteran's post-traumatic stress 
disorder symptoms increased in severity.  He began to have 
more irritability and outbursts of rage, and experienced 
homicidal dreams in which he planned to kill two of his co-
workers by sniper fire.  He became alarmed by these dreams 
and feared he would lose his battle to control his angry 
outbursts on the job.  He then sought VA treatment for his 
post-traumatic stress disorder.

At his October 1997 VA examination, he complained that his 
irritability had increased, even in his home environment.  He 
was having nightmares of combat, flashbacks of combat on a 
bi-weekly basis, and non-violent flashbacks of Vietnam 
experiences weekly, accompanied by auditory, visual and 
olfactory hallucinations.  He was hypervigilant, and had to 
sleep with earplugs to block his hypersensitive hearing.  He 
had problems with sleep disturbance despite taking Trazodone, 
Zoloft, and Valproic acid.  He was depressed every day, and 
was told he was moody and labile.  He reported having guilt 
feelings about atrocities he participated in while in 
Vietnam.  He sometimes felt suicidal, ambivalent and 
hopeless.  He avoided activities and conversations that 
reminded him of Vietnam, and felt detached from other people.  
He had difficulty expressing emotion or showing compassion 
for others.  He reported isolative behavior, and said he 
mainly associated with his wife and children, and had no 
friends at work.  He also reported experiencing panic 
attacks, particularly when he became angry and afraid that he 
could not control his homicidal thoughts.  He had homicidal 
thoughts about every week.  

The examiner observed that the veteran was obviously tense 
and angry, with his jaw set and his eyes focused straight 
ahead.  He was trembling and very uneasy, and had difficulty 
focusing when discussing his traumatic Vietnam experiences.  
His responses to the Beck Depression Inventory, Traumatic 
Stress Inventory, Incomplete Sentences Blank, and Minnesota 
Multi-Phasic Personality Inventory II-Short tests were valid.  
The test results showed that he was moderately to severely 
clinically depressed, with extreme anger and irritability, 
moderately to extremely anxious and obsessive, socially 
withdrawn, with feelings of loss of control, and fear of 
being unable to restrain himself from possibly killing 
someone.  The examiner noted that the veteran's test results 
showed that his post-traumatic stress disorder symptomatology 
had increased and was considerably more severe than it had 
been in 1995, three years earlier.  The Axis I diagnosis was 
moderately severe to severe chronic post-traumatic stress 
disorder.  The veteran's current GAF score was listed as 45.  
(Cf. 38 C.F.R. § 4.125 (examinations are to conform to the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition [DSM-IV]). 

The Board notes that DSM-IV provides for a multiaxial 
assessment on five axes in order to plan treatment and 
predict outcome.   The GAF scores in DSM-IV range from 0 to 
100, and the higher the score, the better the functioning.  
Under the Diagnostic Criteria from DSM-IV, a GAF score of 
from 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

During his July 1998 personal hearing before a Hearing 
Officer at the RO, the veteran testified that the frequency 
of his combat related flashbacks increased when he was 
working.  He had daily thoughts about retaliating against 
people, such as co-workers, who he believed were harassing 
him.  He wanted to continue working for as long as he could, 
but his anger and rage were right "on the edge" all the 
time.  He expressed his view that his employer was being 
mentally cruel to him by requiring him to sit at a non-
productive, boring desk job answering phone calls from irate 
customers and doing busy work all day long, rather than 
giving him a productive assignment or letting him go out on 
disability.

A March 1998 report from his VA post-traumatic stress 
disorder group notes that his stressful work environment 
exacerbated his post-traumatic stress disorder symptoms, 
particularly his anger, and created a major impediment to 
treatment for his disorder.  In May 1998, the veteran 
reported an incident in which he had a near flashback while 
at an oriental restaurant, but was able to overcome it.  

The veteran's Union steward submitted a letter, dated in June 
1998.  The steward noted that the veteran had displayed 
violent tendencies at work on more than one occasion and had 
even threatened the steward personally.  The veteran had 
difficulty balancing his moods - he would be calm one minute 
and explode the next minute over the least comment.  He 
became panicked in stressful situations, and showed impaired 
judgment.  The steward concluded by saying that the veteran 
bordered on being a real threat to the personal health and 
well being of his fellow employees.

The claims file also contains a letter, dated in July 1998, 
from the veteran's supervisor with United States Postal 
Service.  The supervisor reported that the veteran had 
difficulty handling any stressful work situations such as 
dealing with the public in person, responding to phone calls 
from irate customers, and dealing with his fellow employees.  
He sometimes fell asleep at work due to his medications, and 
took an excessive amount of sick leave.  He had taken 12 days 
of sick leave in the prior six-month period.  The veteran had 
a low energy level, seemingly impaired short and long-term 
memory, lack of motivation, and an unwillingness to establish 
any effective work relationships or friendships with his co-
workers.  The veteran's work performance had significantly 
decreased in the prior six years, and that he was now 
performing at about a 30 percent productivity rating.  

The letters from the veteran's VA psychiatrist, VA 
psychologist, and Veteran's Center counseling therapist 
essentially stated that he had been applying himself 
diligently to his therapy and post-traumatic stress disorder 
symptom management sessions, but had only achieved a modest 
increase in his ability to control his angry outbursts.  Even 
minimal amounts of workplace stress were found to increase 
the level of his post-traumatic stress disorder 
symptomatology and, conversely, his symptomatology resulted 
in easy irritability and social withdrawal when faced with 
daily stresses.  

The veteran appeared at a personal hearing before a Member of 
this Board sitting at the RO in November 1998.  He testified 
that he had, on average, two to three flashbacks per week 
about Vietnam.  He was worried that if a flashback occurred 
at work while one of his co-workers was verbally harassing 
him, he might not be able to keep himself from harming them.  
He noted that he was about six foot three inches tall and 
weighed about 275 pounds.  He presumed some people might be 
scared of him.  He could not tolerate confrontation and when 
he was challenged in any way his immediate thought was to do 
away with the problem, that is, to kill the person, and thus 
get the problem out of his way.  He avoided crowds and malls, 
and sat with his back to the wall in restaurants.  He always 
watched over his shoulder and didn't trust having anyone 
behind him.  He attended church but no longer socialized at 
clubs.  He described how he kept his house dark, with all the 
windows and doors locked, and slept with a gun by his 
bedside, despite his wife's dislike of that arrangement.  He 
attended group therapy and educational sessions once a week, 
and also attended weekly sessions at a veterans center.  He 
had feelings of "road rage" and no longer kept a gun in his 
truck for fear he might use it in a rage.  He wished he could 
quit work, but could not afford to do so.  

The Board notes that during his November 1998 hearing, the 
veteran's responses largely consisted of terse one-word 
answers.  He seemed to be quite depressed, but very credible.

Upon consideration of all the evidence of record, the Board 
finds that the veteran's post-traumatic stress disorder 
symptomatology approximates the current rating criteria for a 
70 percent evaluation.  Although this veteran does not fully 
meet the criteria for that rating, the Board believes that 
the veteran demonstrates some impaired impulse control, and 
difficulty in adapting to stressful circumstances at work.  
38 C.F.R. §§ 4.7, 4.130; Diagnostic Code 9411.

The Board notes that the veteran has been gainfully employed 
for many years for a single employer, and is still employed 
on a full-time basis. He has described an apparently long-
term, stable marriage, and is able to participate in such 
activities as regular attendance at church.  Further, the 
veteran does not demonstrate such symptoms as gross 
impairment in thought processes or communication, poor 
hygiene, disorientation as to time or place, memory loss for 
names of close relatives, etc.  Thus, the Board finds that 
his symptomatology does not meet or approximate the criteria 
for a 100 percent disability rating under Diagnostic Code 
9411.  38 C.F.R. §§ 4.7, 4.130; Diagnostic Code 9411.

Therefore, giving the veteran the benefit of the doubt as 
required under 38 U.S.C.A. § 5107, the Board finds that his 
disability currently more closely approximates the 
description for a 70 percent disability rating than the 
criteria for a 50 percent rating and, therefore, a 70 percent 
evaluation should be assigned for the veteran's post-
traumatic stress disorder.
 
In reaching its decision, the Board considered the complete 
history of the disability in question as well as current 
clinical manifestations and the effect the disability may 
have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.16 (1999). 


ORDER

Entitlement to a disability rating of 70 percent for post-
traumatic stress disorder, is granted, subject to the laws 
and regulations concerning the payment of monetary benefits. 


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


